Slacer v Kearney (2017 NY Slip Op 06864)





Slacer v Kearney


2017 NY Slip Op 06864


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (486/17) CA 16-02050.

[*1]SANDRA J. SLACER, PLAINTIFF-RESPONDENT,
vJOHN M. KEARNEY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.